DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 11-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR101329152), hereinafter referred to as ‘Song’ and Posadas et al. (US20030165040), hereinafter referred to as ‘Posadas’.

Regarding Claim 1, Song discloses a monitoring apparatus of an ionizer comprising (an ionizer automatic evaluation device according to an embodiment of the present invention [0018]): a charge plate arranged in an equipment with at least one ionizer (the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 [0024]), the charge plate formed to correspond to the ionizer (the automatic ionizer evaluation apparatus according to the present invention is characterized in that the distance between the evaluation target ionizer 130 and the charging plate 150 can be adjusted [0036]); a detection sensor arranged adjacent to the charge plate to detect a voltage of the charge plate (The controller 160 senses the voltage of the charging plate 1150 , charges the charging plate 150 according to the set evaluation logic, and operates the ionizer 130 [0027]); a voltage generator configured to apply the voltage to the charge plate (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]); and a controller configured to control the voltage applied to the charge plate through the voltage generator (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]), wherein the charge plate and the detection sensor are formed to correspond to the at least one ionizer (The controller 160 senses the voltage of the charging plate 1150 , charges the charging plate 150 according to the set evaluation logic, and operates the ionizer 130 [0027]).
	However, Song does not disclose 10a controller configured to control the voltage applied to the charge plate through the voltage generator, to receive and store voltage values and their transmission time which are transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, and to check a discharge performance of the ionizer isbased on the voltage values and their respective transmission times, wherein the charge plate and the detection sensor are formed to correspond to the at least one ionizer to check a discharge performance of the ionizer based on the voltage values and their respective transmission times.
	Nevertheless, Posadas disclose 10a controller configured to control the voltage applied to the charge plate through the voltage generator, to receive and store voltage values and their transmission time which are transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, and to check a discharge performance of the ionizer isbased on the voltage values and their respective transmission times (Upon receiving the measured data, the server 100 measures time when the voltage of the charge plate changes from a start voltage down to a stop voltage to determine static-decay time, and evaluates the performance of the ionizer 200 based on the static-decay time [0058]) and the charge plate and the detection sensor are formed to correspond to the at least one ionizer to check a discharge performance of the ionizer based on the voltage values and their respective transmission times (Upon receiving the measured data, the server 100 measures time when the voltage of the charge plate changes from a start voltage down to a stop voltage to determine static-decay time, and evaluates the performance of the ionizer 200 based on the static-decay time [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to disclose 10their transmission time which are transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and to monitor output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to check a discharge performance of the ionizer based on the voltage values and their respective transmission times to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and to monitor output of the apparatus.

Regarding Claim 3, Song and Posadas discloses the claimed invention as discussed in claim 2.
Song discloses the controller detecting a time from a point when the voltage is applied to the charge plate to a point when a measured voltage value is decreased to a reference voltage based on the voltage values to check the discharge performance of the ionizer (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]; 4 is a graph showing the voltage change of the charging plate when evaluating the performance of a method of measuring the time required for the voltage drop of the charging plate [0046]; As shown, after charging the charging plate to the initial voltage (Vs, generally set to ㅁ 1000V, but may be set to another value), the ionizer is operated to measure the voltage of the charging plate, and the set reference voltage (Vt ) shows the method of measuring the time required to drop the voltage (t1, t2, t3, …) [0047]).
However, Song does not disclose transmission time.
Nevertheless, Posada discloses transmission time (as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the charge plate and the detection sensor formed to correspond to the at least one ionizer to check a discharge performance of the ionizer based on the voltage values and their respective transmission times to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and to monitor the output of the apparatus.

	Regarding Claim 4, Song and Posadas discloses the claimed invention as discussed in claim 3.

	Song discloses the controller controls a performance of the ionizer (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]), the controller identifies whether the process mode is an idle mode or not (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]; At this time, after the voltage drops to the reference voltage (Vt), the controller temporarily stops the operation of the ionizer, then charges the charging plate to the initial voltage (Vs) and operates the ionizer again. It can also be operated continuously [0048]), and the controller begins monitoring operations of the ionizer (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]; the controller temporarily stops the operation of the ionizer, then charges the charging plate to the initial voltage (Vs) and operates the ionizer again. It can also be operated continuously [0048]).
	However, Song does not disclose the controller controls a performance of the ionizer by a predetermined monitoring schedule or a request of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the controller to control a performance of the ionizer by a predetermined monitoring schedule or a request of a user to control the operation of the ionizer (Song [0025]) and improve the usability of the apparatus.
Regarding Claim 6, Song and Posadas discloses the claimed invention as discussed in claim 5.

Song discloses the charge plate has a flat plate or the charge plate includes an extension vertically extended from the flat plate or an edge portion of the flat plate (the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 [0024]; Fig. 2).

Regarding Claim 8, Song and Posadas discloses the claimed invention as discussed in claim 7.
Song discloses plurality of bodies (the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 [0024]; Fig. 2), each including the charge plate and the detection sensor (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]), the body is connected to the plurality of the bodies each including the charge plate and the detection sensor (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]; Fig. 2), wherein the controller applies a voltage to the charge plate through the voltage generator, and transmits a voltage detection command to the detection sensor (A control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer [0025]; Fig. 2).  
However, Song does not disclose the controller transmitting a monitoring command to each of the charge plate and the detection sensor of the first bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the controller transmitting a monitoring command to each of the charge plate and the detection sensor of the first bodies to charge and detect the voltage of the first bodies and to monitor the function of the plurality of bodies.

Regarding Claim 11, Song and Posadas discloses the claimed invention as discussed in claim 7.

	Song discloses the monitoring apparatus further comprises an insulation case having a "[" shape configured to expose an upper surface of the charge plate and cover a side surface and a lower surface of the charge plate (as discussed above).
	However, the combination does not disclose the detection sensor arranged between the charge plate and the insulation case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the detection sensor arranged between the charge plate and the insulation case to separate and reduce current flow between components of the apparatus.
	Regarding Claim 12, Song and Posadas discloses the claimed invention as discussed in claim 7.

	Song discloses the monitoring apparatus further comprises an insulation case having a "[" shape configured to expose an upper surface of the charge plate and cover a side surface and a lower surface of the charge plate (as discussed above).
	However, the combination does not disclose a plurality of posts connected between the charge plate and the insulation case, and the detection sensor is arranged between the charge plate and the insulation case.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate a plurality of posts connected between the charge plate and the insulation case, and the detection sensor is arranged between the charge plate and the insulation case to separate and reduce current flow between components of the apparatus.

	Regarding Claim 13, Song and Posadas discloses the claimed invention as discussed in claim 7.

Song discloses the monitoring apparatus further comprises an insulation case having a "[" shape configured to expose an upper surface of the charge plate and cover a side surface and a lower surface of the charge plate (as discussed above).
However, the combination does not disclose the charge plate has a hollow hexahedral shape, and a fixing member connected between both surfaces of the detection sensor and an inner wall of the insulation case via a hole formed through a side surface of the charge plate to maintain a floating state of the detection sensor in the charge plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the charge plate has a hollow hexahedral shape to fully enclose the monitoring apparatus components while improving functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate a fixing member connected between both surfaces of the detection sensor and an inner wall of the insulation case via a hole formed through a side surface of the charge plate to maintain a floating state of the detection sensor in the charge plate to separate and reduce current flow between components of the apparatus.

	Regarding Claim 14, Song and Posadas discloses the claimed invention as discussed in claim 7.

	Song discloses the charge plate and the monitoring apparatus (as discussed above).
	However, the combination does not disclose the charge plate has a cylindrical shape, the monitoring apparatus further comprises an insulation post connected between the charge plate and the detection sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate the charge plate to have a cylindrical shape to store large amounts of electric current in a small space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to have the monitoring apparatus further comprise an insulation post connected between the charge plate and the detection sensor to separate and reduce current flow between components of the apparatus.

Regarding Claim 16, Song and Posadas discloses the claimed invention as discussed in claim 15.
	Song discloses the monitoring apparatus (as discussed above), a charge plate arranged in the equipment with at least one ionizer (as discussed above), the charge plate formed to correspond to the ionizer (as discussed above); a detection sensor arranged adjacent to the charge plate to detect a voltage of the charge plate (as discussed above); a voltage generator configured to apply a voltage to the charge plate (as discussed above); a controller configured to control the voltage applied to the charge plate through the voltage generator the discharge performance of the ionizer and a process mode of the equipment (as discussed above), wherein the charge plate and the detection sensor are formed to correspond to the at least one ionizer (as discussed above), and wherein the controller detects a time from a point when the voltage is applied to the charge plate to a point when a measured voltage value is decreased to a reference voltage based on the voltage values (as discussed above).
	However, Song does not disclose a wire or wireless communication interface configured to transmit information to an external device; to receive and store voltage values and their transmission time transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, and to check a discharge performance of the ionizer based on the voltage values and their respective transmission times; and wherein the controller detects a time from a point when the voltage is applied to the charge plate to a point when a measured voltage value is decreased to a reference voltage based on the voltage values and their respective transmission times to check the discharge performance of the ionizer.
	Nevertheless, Posada discloses receiving and storing voltage values and their transmission time transmitted from the detection sensor in generating ions from the ionizer during a monitoring time (as discussed above), and to check a discharge performance of the ionizer based on the voltage values and their respective transmission times (as discussed above); and their respective transmission times to check the discharge performance of the ionizer (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas,10 to receive and store voltage values and their transmission time transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and to monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to check a discharge performance of the ionizer based on the voltage values and their respective transmission times to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate a measured voltage value being decreased to a reference voltage based on the voltage values and their respective transmission times to check the discharge performance of the ionizer to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.

Regarding Claim 20, Song discloses a monitoring apparatus of an ionizer comprising (as discussed above): a voltage generator configured to apply first voltages to a charge plate (as discussed above); a detection sensor configured to detect second voltages of the charge plate (as discussed above); and a controller configured to control the first voltages, to receive the detected second voltages from the detection sensor (as discussed above), and to determine a discharge performance of the ionizer based on the detected second voltages (as discussed above).
	However, the combination does not disclose first and second voltages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song, in view of Posadas, to incorporate first and second voltages to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.

Claims 2, 7, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Posada, and further in view of Kim et al. (KR20190034798), hereinafter referred to as ‘Kim’.

	Regarding Claim 2, Song and Posadas discloses the claimed invention as discussed in claim 1.

	Song discloses the monitoring apparatus (an ionizer automatic evaluation device according to an embodiment of the present invention [0018]), the discharge performance of the ionizer and a process mode of the equipment (FIG. 5 is a graph showing the voltage change of the electrification board when evaluating the performance of a method of measuring how much voltage drop occurs when the ionizer is operated for a certain time [0018]).
However, the combination does not disclose  a communication interface configured to transmit information to an external device in a wire or a wireless communication; and a memory configured to store information related to the monitoring apparatus including the voltage values and their respective transmission times.
Nevertheless, Posada discloses a memory configured to store information related to the monitoring apparatus including the voltage values and their respective transmission times, the discharge performance of the ionizer and a process mode of the equipment (Upon receiving the measured data, the server 100 measures time when the voltage of the charge plate changes from a start voltage down to a stop voltage to determine static-decay time, and evaluates the performance of the ionizer 200 based on the static-decay time [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to disclose 10their transmission time which are transmitted from the detection sensor in generating ions from the ionizer during a monitoring time, to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and to monitor the output of the apparatus.
However, the combination does not disclose a communication interface configured to transmit information to an external device in a wire or a wireless communication.
Nevertheless, Kim discloses a communication interface configured to transmit information to an external device in a wire or a wireless communication (the static electricity monitoring apparatuses 100_1 to 100_N and the manager terminal device 200 may be connected through wireless communication or wired communication [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to disclose 10a communication interface configured to transmit information to an external device in a wire or a wireless communication, to send and receive information from the monitoring device and to monitor the output of the apparatus.

Regarding Claim 7, Song and Posadas discloses the claimed invention as discussed in claim 4.

	Song discloses the charge plate and the detection sensor are integrally formed with each other (the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 [0024]; Fig. 3c), wherein the voltage generator and the controller are integrally formed with each other (control unit 160 that charges each charging plate 150 formed on the lower frame 140 , measures and records a voltage change of each charging plate 150 , and controls the operation of the evaluation target ionizer includes
[0025]),  the body is spaced apart from each other (an upper frame for fixing the evaluation target ionizer; a lower frame for fixing a plurality of charging plates to a lower portion of the ionizer; and a control unit for charging the charging plate and measuring and recording a voltage change of the charging plate. It is preferable that the upper frame is formed to adjust the height with respect to the lower frame, so that the distance between the ionizer and the charging plate can be adjusted. In this case, it is more preferable if the height adjustment of the upper frame is electrically operated by the control unit. In addition, the lower frame is preferably formed so that the distance between each charging plate is adjustable [0005]), 
However, the combination does not disclose wherein each of the first body and the second body comprises a communication interface having a wire communication mode or a wireless communication mode, and wherein the controller converts the wireless communication mode into the wire communication mode when the wireless communication mode is formed between the first body and the second body and the voltage values are not transmitted from the detection sensor in a reference time.
Nevertheless, Kim discloses a communication interface having a wire communication mode or a wireless communication mode (the static electricity monitoring apparatuses 100_1 to 100_N and the manager terminal device 200 may be connected through wireless communication or wired communication [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate the first and second body to separate components of the monitoring device and to increase the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate a communication interface having a wire communication mode or a wireless communication mode to send and receive information from the monitoring device and to monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate the controller to convert the wireless communication mode into the wire communication mode when the wireless communication mode is formed between the first body and the second body and the voltage values are not transmitted from the detection sensor in a reference time to send and receive information between components of the monitoring device and to monitor the output of the apparatus.

	Regarding Claim 15,  Song discloses a monitoring system comprising (as discussed above): a monitoring apparatus positioned in an equipment including at least one ionizer to detect a time until a voltage value is decreased to a reference voltage based on voltage values detected during monitoring the equipment, thereby checking a discharge performance of the ionizer (as discussed above).
However, Song does not disclose an integration link apparatus configured to convert a type of the discharge performance and a communication protocol of the ionizer transmitted from the monitoring apparatus into a reference type and a reference communication protocol; and a management server configured to compare the discharge performance of the ionizer transmitted from the integration link apparatus with a reference value to store analysis information including abnormal state of the ionizer and to control operations of the ionizer in accordance with the analysis information.
	Nevertheless, Kim discloses an integration link apparatus configured to convert a type of the discharge performance and a communication protocol of the ionizer transmitted from the monitoring apparatus into a reference type and a reference communication protocol (the administrator terminal device 200 i.e. integration link, measures the static electricity voltage high, so after correcting the static electricity voltage, the temperature falls to the reference temperature. A cold air device or a warm air device can be operated to stay [0073]; monitoring devices 100_1 to 100_N and the manager terminal device 200 may be connected to each other by wireless communication at an industrial site using Bluetooth, WIFI, RF communication, Ethernet, Zigbee, or the like [0056]); and a management server configured to compare the discharge performance of the ionizer transmitted from the integration link apparatus with a reference value to store analysis information including abnormal state of the ionizer and to control operations of the ionizer in accordance with the analysis information (the manager terminal device 200, the temperature received from the static electricity monitoring devices 100_1 to 100_N is located in a warning section or a dangerous section on the static electricity correction graph, and the humidity received from the static electricity monitoring devices 100_1 to 100_N is electricity If it is located in the normal section on the correction graph, the electrostatic voltage is corrected using a predetermined correction voltage [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate an integration link apparatus configured to convert a type of the discharge performance and a communication protocol of the ionizer transmitted from the monitoring apparatus into a reference type and a reference communication protocol to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to have a management server configured to compare the discharge performance of the ionizer transmitted from the integration link apparatus with a reference value to store analysis information including abnormal state of the ionizer and to control operations of the ionizer in accordance with the analysis information to manage the performance of the apparatus and improve analysis using reference values.

	Regarding Claim 17, Song and Posadas discloses the claimed invention as discussed in claim 15.
However, the combination does not disclose a user's terminal configured to store the analysis information including the abnormality of the ionizer transmitted from the integration link apparatus or the management server through the wire communication or the wireless communication, to output the analysis information through a monitor by a request of the user, and to transmit operational control information of the ionizer by the request of the user.
Nevertheless, Kim discloses a user's (Only the currently occurring alarm is displayed in the alarm information area, and when the alarm is reset by the user, a record remains in the alarm history but disappears from the alarm information area [0122]) terminal configured to store the analysis information including the abnormality of the ionizer transmitted from the integration link apparatus (Also, when the static electricity measurement sensor is selected in FIG. 4 , the manager terminal device 200 provides a monitoring screen for static electricity measurement as shown in FIG. 5 .The manager terminal device 200 displays the current value measured by the static electricity measurement sensor and the alarm set value through the top end, and provides the current data through a graph [0123]) or the management server through the wire communication or the wireless communication (as discussed above), to output the analysis information through a monitor by a request of the user (In addition, the graph displays the position of the alarm set value with a red line, and displays the on or off state of the ionizer so that all information can be checked at a glance [0125]), and to transmit operational control information of the ionizer by the request of the user (Only the currently occurring alarm is displayed in the alarm information area, and when the alarm is reset by the user, a record remains in the alarm history but disappears from the alarm information area [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate a user's terminal configured to store the analysis information including the abnormality of the ionizer transmitted from the integration link apparatus or the management server through the wire communication or the wireless communication to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to output the analysis information through a monitor by a request of the user, and to transmit operational control information of the ionizer by the request of the user to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.

	Regarding Claim 18, Song and Posadas discloses the claimed invention as discussed in claim 15.

Song discloses a memory configured to store information related to the integration link apparatus including the discharge performance of the ionizer in a monitoring record type by the ionizer (as discussed above) and a controller configured to convert a type of data, which includes the discharge performance received from the external device (as discussed above)
	However, the combination does not disclose the integration link apparatus comprises: a wire or wireless communication interface configured to transmit information to an external device, a display configured to display the information in the memory including the discharge performance of the ionizer by the request of the user, and the communication protocol of the ionizer into the reference type and the reference communication protocol, and to transmit control information of the ionizer transmitted from the management server based on related identification information to the ionizer, wherein the controller converts the discharge performance of the ionizer in analog information transmitted from the monitoring apparatus into digital information, converts a communication protocol of the discharge performance of the ionizer into a predetermined communication protocol, and transmits the converted communication protocol to the management server of the ionizer through the wire communication or the wireless communication.
	Nevertheless, Kim discloses a wire or wireless communication interface configured to transmit information to an external device (as discussed above), a display configured to display the information in the memory including the discharge performance of the ionizer by the request of the user (as discussed above), and the communication protocol of the ionizer into the reference type and the reference communication protocol, and to transmit control information of the ionizer transmitted from the management server based on related identification information to the ionizer (as discussed above), wherein the controller converts the discharge performance of the ionizer in analog information transmitted from the monitoring apparatus into digital information (as discussed above), converts a communication protocol of the discharge performance of the ionizer into a predetermined communication protocol (as discussed above), and transmits the converted communication protocol to the management server of the ionizer through the wire communication or the wireless communication (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate a display configured to display the information in the memory including the discharge performance of the ionizer by the request of the user to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate a controller configured to convert a type of data, which includes the discharge performance received from the external device to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate the communication protocol to send and receive information from the monitoring device and to monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to convert a communication protocol of the discharge performance of the ionizer into a predetermined communication protocol to send and receive information from the monitoring device and to monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to transmit the converted communication protocol to the management server of the ionizer through the wire communication or the wireless communication to send and receive information from the monitoring device and to monitor the output of the apparatus.

	Regarding Claim 19, Song and Posadas discloses the claimed invention as discussed in claim 15.
	Song discloses a memory configured to store information related to the management server apparatus (as discussed above) including a reference value used for checking abnormality of the ionizer and the discharge performance of the ionizer transmitted from the integration link apparatus (as discussed above); a controller configured to compare the discharge performance of the ionizer transmitted from the integration link apparatus with the reference value, and to transmit operational control information to the ionizer based on comparison results (as discussed above) , wherein the controller generates the operational control information including at least one stopping of the ionizer and adjusting of ion amounts from the ionizer (At this time, after the voltage drops to the reference voltage (Vt), the controller temporarily stops the operation of the ionizer, then charges the charging plate to the initial voltage (Vs) and operates the ionizer again. It can also be operated continuously. [0048]).
	However, the combination does not disclose a wire or wireless communication interface configured to transmit information to an external device, an alarm configured to transmit an alarm message or a mail of the ionizer to a user's terminal when the performance of the ionizer is above the reference value, or to output an abnormal alarm of the ionizer including at least one a text, a sound, an image and a light. 
	Nevertheless, Kim discloses a wire or wireless communication interface configured to transmit information to an external device (as discussed above) , an alarm configured to transmit an alarm message or a mail of the ionizer to a user's terminal when the performance of the ionizer is above the reference value, or to output an abnormal alarm of the ionizer including at least one a text, a sound, an image and a light (The manager terminal device 200 displays the current value measured by the static electricity measurement sensor and the alarm set value through the top end, and provides the current data through a graph [0123]; In addition, the graph displays the position of the alarm set value with a red line, and displays the on or off state of the ionizer so that all information can be checked at a glance [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate a wire or wireless communication interface configured to transmit information to an external device to send and receive information from the monitoring device and to monitor the output of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Kim, to incorporate an alarm configured to transmit an alarm message or a mail of the ionizer to a user's terminal when the performance of the ionizer is above the reference value, or to output an abnormal alarm of the ionizer including at least one a text, a sound, an image and a light to evaluate the performance of the ionizer 200 based on the static-decay time (Posadas [0058]) and monitor the output of the apparatus.

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Posada, and further in view of Yum et al. (EP3260872), hereinafter referred to as ‘Yun’.

	Regarding Claim 5, Song and Posadas discloses the claimed invention as discussed in claim 4.

	Song discloses the charge plate, the detection sensor, the voltage generator and the controller are integrally formed with each other (The present invention for achieving this object, an upper frame for fixing the evaluation target ionizer; a lower frame for fixing a plurality of charging plates to a lower portion of the ionizer; and a control unit for charging the charging plate and measuring and recording a voltage change of the charging plate. It is preferable that the upper frame is formed to adjust the height with respect to the lower frame, so that the distance between the ionizer and the charging plate can be adjusted. In this case, it is more preferable if the height adjustment of the upper frame is electrically operated by the control unit … [0005]), 
However, Song does not disclose the monitoring apparatus further comprises a plurality of insulation posts connected between the charge plate, the detection sensor, the voltage generator and the controller, and the charge plate, the detection sensor, the voltage generator, the controller, and the insulation posts are positioned in the equipment.
Nevertheless, Yun discloses insulation posts connected between the charge plate (the measurement plate of the conventional charge plate monitor includes a conductive plate, a floating ground that is separated from an earth ground, and an insulator provided between the conductive plate and the floating ground [0008]), the detection sensor, the voltage generator and the controller, and the charge plate, the detection sensor, the voltage generator, the controller, and the insulation posts are positioned in the equipment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Yun, to incorporate a plurality of insulation posts connected between the charge plate, the detection sensor, the voltage generator and the controller, and the insulation posts are positioned in the equipment to separate the components of the apparatus and improve the functionality of the apparatus.

	Regarding Claim 9, Song and Posadas discloses the claimed invention as discussed in claim 7.

	Song discloses the charge plate has a "[" shape (Fig. 2), the monitoring apparatus further comprises a "[" shape configured to expose an upper surface of the charge plate and cover a side surface and a lower surface of the charge plate (As shown, the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 . A lower frame 140 formed so as to fix the 150 [0024]; Fig. 2).
However, the combination does not disclose an insulation case, a plurality of insulation posts connected between an upper portion of an inner surface of the charge plate and a bottom surface of the insulation case, and the detection sensor is arranged between the charge plate and the insulation case.
Nevertheless, Yun discloses insulation (the measurement plate of the conventional charge plate monitor includes a conductive plate, a floating ground that is separated from an earth ground, and an insulator provided between the conductive plate and the floating ground [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Yun, to incorporate an insulation case to support and separate electrical conductors while prohibiting current flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Yun, to incorporate a plurality of insulation posts connected between an upper portion of an inner surface of the charge plate and a bottom surface of the insulation case, and the detection sensor is arranged between the charge plate and the insulation case to support and separate electrical conductors while prohibiting current flow.

Regarding Claim 10, Song and Posadas discloses the claimed invention as discussed in claim 7.

	Song discloses the charge plate has a "[" shape (Fig. 2), the monitoring apparatus further comprises an insulation case having a "[" shape configured to expose an upper surface of the charge plate and cover a side surface and a lower surface of the charge plate and a fixing member connected between both surfaces of the detection sensor (As shown, the ionizer automatic evaluation apparatus 100 according to the present invention includes an upper frame 120 for fixing the ionizer 130 to be evaluated, and a plurality of charging plates under the ionizer 130 . A lower frame 140 formed so as to fix the 150 [0024]; Fig. 2).
	However, the combination does not have an inner wall of the insulation case via a hole formed through a side surface of the charge plate to maintain a floating state of the detection sensor in the charge plate.
	Nevertheless, Yun discloses insulation (the measurement plate of the conventional charge plate monitor includes a conductive plate, a floating ground that is separated from an earth ground, and an insulator provided between the conductive plate and the floating ground [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Posadas, in view of Yun, to incorporate an inner wall of the insulation case via a hole formed through a side surface of the charge plate to maintain a floating state of the detection sensor in the charge plate to separate the detection sensor and reduce current flow between components of the apparatus.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshinari Fukada (US 20130105700) discloses an ionizer apparatus that has a cylindrical electrode.
Toshio Sato  (US 7586731) discloses charging plates to produce positive and negative ions.
Edward Oldynski (US 20170079125) discloses a voltage generator for an ionizing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863